UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 24, 2007 AXIOM III, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-120967 20-1204606 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Eastern Concept Development Ltd. Room 1701, 17/F, Henan Building 90 Jaffee Road, Wanchai Hong Kong SAR of the People’s Republic of China (Address of principal executive offices) Registrant’s telephone number, including area code:852-6873-0043 2341 Boston Road Wilbraham, MA01095 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K AXIOM III, INC. TABLE OF CONTENTS Page Item 1.01. Entry into a Material Definitive Agreement and 3 Item 2.01. Completion of Acquisition or Disposition of Assets 3 Share Exchange Agreement 3 Organizational Charts 4 Description of Axiom III’s Business 5 Description of the Business of Eastern Concept 5 Management’s Discussion and Analysis or Plan of Operations 7 Risk Factors 11 Security Ownership of Certain Beneficial Owners and Management 20 Directors and Executive Officers 20 Executive Compensation 23 Certain Relationships and Related Transactions 24 Description of Securities 24 Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. 26 Item 5.06. Change in Shell Company Status 27 Item 9.01. Financial Statements and Exhibits 27 2 Table of Contents Item 1.01Entry into a Material Definitive Agreement and Item 2.01Completion of Acquisition or Disposition of Assets Share Exchange Agreement Introduction In this transaction, Axiom III, Inc., a Nevada corporation (“AXIO”), and registrant pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), entered into a Share Exchange Agreement (the “Agreement”) on October 10, 2007, between and among the AXIO, Duane Bennett, the Chief Executive Officer and sole Director of AXIO (“Bennett”), Eastern Concept Development Ltd., a corporation organized and existing under the laws of the Hong Kong Special Administrative Region of the People’s Republic of China (“Eastern Concept”), Mr. Benny Lee, the sole shareholder of Eastern Concept (“Eastern Concept Shareholder”), Foshan Wanzhi Electronic Technology Co., Ltd., a corporation organized under the laws of the People’s Republic of China (“Foshan”),and Jun Chen, the representative of the shareholders of Foshan (“Foshan Shareholders”). The Agreement AXIO, Bennett, Eastern Concept, the Eastern Concept Shareholder, Foshan and the Foshan Shareholders entered into the Agreement pursuant to which AXIO agreed to acquire from the Eastern Concept Shareholder one hundred percent (100%) of all of the issued and outstanding share capital of Eastern Concept (the “Eastern Concept Share Capital”), in exchange for 35,351,667 shares of common stock of AXIO, or 70.7% of the total 50,000,000 issued and outstanding shares of common stock of AXIO after giving effect to the share exchange.As additional consideration, the Eastern Concept Shareholder agreed to pay $262,500 to the Northeast Nominee Trust, which is the majority shareholder of AXIO.Bennett is the trustee of the Northeast Nominee Trust, whose corpus is held for the benefit of his children.The Share Exchange Agreement is attached as Exhibit 2.1 hereto, and incorporated by reference herein. In addition, pursuant to the terms and conditions of the Agreement: · The parties to the Agreement agreed that AXIO shall not consummate a reverse stock split or any similar reclassification or combination of its common stock for a period of one year from October 1, 2007. · Bennett and the Northeast Nominee Trust agreed to execute and deliver to Eastern Concept a Leak-Out Agreement which limits the ability of Bennett and the Northeast Nominee Trust to sell any portion of the 1,000,000 share block of AXIO common stock retained by Bennett as part of the transaction for a period of one year from the date thereof in excess of 10,000 shares per day on an absolute basis. · On the Closing Date, the Registrant paid and satisfied all of its “liabilities” as such term is defined by U.S. GAAP as of the closing. 3 Table of Contents As a result of the exchange of a majority of AXIO’s common stock for all of the share capital of Eastern Concept, the Eastern Concept Shareholder and his designee have acquired majority control of the outstanding common stock of AXIO and have appointed their candidate to the Board of Directors at closing.The existing director will continue to serve and will resign in compliance with Rule 14f-1 of the Exchange Act.It is worth noting that Karol Kapinos had earlier resigned from his position as a director of the Registrant, and Lawrence Nault had earlier resigned from his position as President of the Registrant.Bennett continued as a Director and was appointed as Chief Executive Officer of the Registrant.A Form 8-K reporting these management changes was filed with the Commission on October 11, 2007. As of the Closing, Benny Lee will be appointed as a Director, to serve together with Bennett, and he will be appointed to the offices of Chief Executive Officer, Chief Financial Officer and Secretary of the Registrant.At Closing, Bennett will resign his office as Chief Executive Officer and will resign his position as a director effective upon the expiration of the ten day period after a Schedule 14F-1 has been mailed to shareholders of record. Accordingly, the new Board of Directors will consist of Mr. Benny Lee, as the sole director, but Bennett’s resignation, which will enable to Benny Lee to serve as the sole Director in his place, will only be effective upon the expiration of the ten day period. As of the date of the Agreement there are no material relationships between the Registrant and any of its affiliates and Eastern Concept or Foshan, other than in respect of the Agreement. The foregoing description of the Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of each such agreement, which is filed as Exhibit 2.1 hereto and incorporated herein by reference. As used in this Current Report on Form 8-K, all references to the “Company,” “we,” “our” and “us” for periods prior to the closing of the Agreement refer to Eastern Concept, and references to the “Company,” “we,” “our” and “us” for periods subsequent to the closing of the Agreement refer to the Registrant and its subsidiaries. Information regarding AXIO and Eastern Concept, and the principal terms of the transactions consummated hereby are set forth below. Organizational Charts Set forth below is an organization chart of the entities that existed prior to the closing of the Agreement and after the closing. Before Closing Shareholder of Eastern Concept Development Ltd. 100% Eastern Concept Development Ltd. (a Hong Kong corporation) After Closing Shareholder of Eastern Concept Development Ltd. 70.7% AXIOM III, INC. (a Nevada corporation) 100% Eastern Concept Development Ltd. (a Hong Kong corporation) 4 Table of Contents Description of Axiom III’s Business Overview AXIO originally incorporated in Massachusetts as Axiom First Corporation on May 22, 2003. Northeast Nominee Trust owned 100% of Axiom First Corporation. AXIO also created a second corporation, Axiom Second Corporation, which was also incorporated in Massachusetts on May 22, 2003. Axiom First owned, and continues to own, 100% of its subsidiary, Axiom Second Corporation. The next month, on June 12, 2003 director Bennett deeded to Axiom Second Corporation the property located at 80 Cochran Street in Chicopee, Massachusetts. In June 2004, AXIO incorporated Axiom III, Inc., a Nevada corporation. By agreement dated June 30, 2004, Northeast Nominee Trust entered into a share exchange with Axiom III, Inc., in which the trust exchanged its 100% ownership in Axiom First Corporation for 2,500,000 shares of Axiom III, Inc., and Axiom III, Inc. assumed 100% ownership of Axiom First Corporation and its subsidiary. AXIO is a development stage company and currently owns one apartment building in Chicopee, Massachusetts, near Springfield in western Massachusetts. It had planned to continue in this line of business for the foreseeable future.However, the opportunity to consummate a reverse merger with Eastern Concept came along and the sole Director of AXIO deemed this to be in the best interests of shareholders.AXIO is currently authorized to issue 50,000,000 shares of common stock and 5,000,000 shares of preferred stock. It currently has 14,648,333 shares of common stock, and no shares of preferred stock issued and outstanding. Description of the Business of Eastern Concept All references to the “Company,” “we,” “our” and “us” for periods prior to the closing of the Agreement refer to Eastern Concept, and references to the “Company,” “we,” “our” and “us” for periods subsequent to the closing of the Agreement refer to the Registrant and its subsidiaries. Company Overview Eastern Concept was incorporated in Hong Kong with limited liability on June 29, 2007 with 10,000 authorized shares with a par value of HK$1.On incorporation, one share of HK$1 each was issued at par for cash to provide initial working capital for the Company.The Company is in the development stage and has not yet commenced operations.A more detailed description of the business of Eastern Concept follows. It is important to note that Eastern Concept has entered into an agreement to make an acquisition of the 100% of the share capital of Foshan Wanzhi Electronic Technology Co., Ltd., a corporation organized and existing under the laws of the People’s Republic of China, from the Foshan Shareholders.Eastern Concept has not completed the acquisition within the meaning of Item 2.01 of Form 8-K, and, accordingly, we intend to provide below the disclosure required by Item 1.01 of Form 8-K, entitled “Entry into a Material Definitive Agreement,” with respect to Foshan at this point in time, in addition to certain other material information about Foshan.If the acquisition were complete, we would be required by Item 9.01 of Form 8-K to provide audited and pro forma financial information for Foshan in this document, as well as information that was required about Foshan were it filing a general form for registration of securities on Form 10-SB.We believe that such information is not required at this point in time.Nonetheless, we intend to disclose certain material information about Foshan in this document, and will later file a separate Form 8-K with the required disclosures such as audited and pro forma financials for Foshan and Form 10-SB level disclosure for Foshan that would be required upon completion of the Foshan acquisition. 5 Table of Contents The Business of Eastern Concept Eastern Concept is a holding company which will invest approximately $1.3 million to acquire 100% of the share capital of Foshan.Foshan is principally engaged in providing smartcard payment systems and related value-added services mainly in the Guangdong province of the People’s Republic of China.However, the acquisition has not been consummated to date in order to comply with foreign ownership regulations of the People’s Republic of China. The audited financial statements of Eastern Concept are set forth in Exhibit 99.1 hereto.They reveal cash and cash equivalents as of August 7, 2007 equal to $1,362,246, which sum will be used to acquire the share capital of Foshan.The financial statements of Eastern Concept, which have been audited by Mazars CPA Limited, shows that Eastern Concept has total assets as of August 7, 2007 of $1,362,375. The Business of Foshan Foshan was founded in 2005 by Mr. Li Xinhao, an entrepreneur from Foshan, Guangdong Province in the People’s Republic of China.He is committed to integrated business operations with the AIOMS Card.Foshan’s mission is to provide people with a lifestyle of convenience, applicability and point accumulation loyalty programs.The management team at Foshan is determined to build its operations into one of the leaders in the AIOMS Card market. Foshan is a successful operator of All-in-One Municipal Service Cards (AIOMS Card).Examples of AIOMS Cards include, but are not limited to, the following:VIP shopping cards, prepaid phone cards, municipal travel cards, student cards, corporate employee cards and lottery sales cards. Currently, Foshan has approximately 400,000 student card users, 250,000 corporate card users and 3 million VIP merchant card users. Foshan has opened branches in Guangzhou, Foshan, Shenzhen, Dongguan, Huizhou and Maoming within Guangdong Province, and has signed a contract to open branches in other major cities in China.It currently has 20 card equipment and software development staff members, 5 industrial service integration and management personnel, 20 business and customer service personnel, and 40 technical representatives. Since its establishment, Foshan has experienced significant growth in the market.With rising demand for its products and services, Foshan intends to expand its business scope to facilitate further expansion. Agreement Regarding the Acquisition of Foshan Pursuant to Article VI of the Agreement, Eastern Concept, either by itself or through a wholly owned subsidiary, agreed with AXIO, Foshan and the Foshan Shareholders that after the closing under the Agreement, Eastern Concept or such subsidiary shall execute a binding agreement with the Foshan Shareholders, as promptly as practicably, to acquire all the issued and outstanding share capital of Foshan from the Foshan Shareholders for an aggregate purchase price of approximately $1.3 million.The Foshan Shareholders agreed to those terms and agreed to sign a binding agreement with Eastern Concept. After the closing of this acquisition, Foshan agreed to be an indirect wholly owned subsidiary of AXIO and to continue business under the name of “Foshan Wanzhi Electronic Technology Co., Ltd.” 6 Table of Contents Legal Proceedings Eastern Concept is not aware of any significant pending legal proceedings against it. Property Eastern Concept does not occupy any real or leasehold property. Employees Eastern Concept has one employee, Mr. Benny Lee, its Chairman, CEO and sole director. Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements. To the extent that any statements made in this Report contain information that is not historical, these statements are essentially forward-looking.
